Citation Nr: 0629596	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-04 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left eye disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to July 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  

The veteran testified at a Board hearing in September 2001 
before the undersigned. A transcript of the hearing testimony 
is associated with the claims file.

A March 2002 Board decision determined that new and material 
evidence was received to reopen a previously denied claim of 
entitlement to service connection for a left eye disability.  
In June 2003, the Board remanded the case to the RO for 
additional development.  The Board also ordered additional 
development in October 2003 and March 2004.

The Board denied the veteran's claim of entitlement to 
service connection for left eye disability in a November 2004 
decision.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2006 order, the Court granted the parties' Joint 
Motion To Remand.  Pursuant to the actions requested in the 
Joint Motion, the Court vacated the Board's decision denying 
service connection, and remanded the issue to the Board for 
further development.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).

The appeal again is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required.



REMAND

The Board finds that the Court has ordered additional 
development with respect to the veteran's claim, pursuant to 
the terms of the Joint Motion To Remand as noted above.  
Further examination and adjudication is needed.  The Court 
Ordered a new examination and clarifying opinion as will be 
set forth in detail below.

In addition, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartmann v. Nicholson, which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) requires the VA 
to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then the RO should schedule the 
veteran for a new VA ophthalmological 
examination and nexus medical opinion, as 
directed in the Joint Motion.  All 
indicated tests should be accomplished and 
all clinical findings should be reported 
in detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  The examiner should 
be requested to opine, in writing, whether 
the veteran's left eye disorder 
permanently increased in severity during 
military service.  The examiner also 
should discuss visual acuity measurements 
obtained during service, along with any 
relationship between these measurements 
and the veteran's in-service diagnoses of 
"traumatic amblyopia" and "corneal 
leukoma," and whether those two 
conditions are medical conditions subject 
to aggravation or natural progression.  
The examiner also must note any 
relationship between the veteran's claimed 
eye trauma during service and diagnoses 
and recorded visual acuities received 
while in service.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, and a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
April 2004 SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



